Citation Nr: 1242421	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-28 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from October 1970 to September 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appellant requested a videoconference hearing before a Veterans Law Judge. However, in a statement received by VA in May 2012, the appellant withdrew the hearing request.  Therefore, the Board may proceed to adjudicate this appeal.


FINDINGS OF FACT

1.  There has been no demonstration by the most probative competent medical evidence, or competent and credible lay evidence, of record that the appellant has bilateral hearing loss that is related to service.  

2.  The competent and credible lay evidence of record demonstrates that the appellant's left ear tinnitus is related to active duty.

3.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the appellant has right ear tinnitus.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in, or aggravated by, active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

2.  Left ear tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).

3.  Right ear tinnitus was not incurred in, or aggravated by, active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

In regard to the appellant's claim for entitlement to service connection for left ear tinnitus, the claim is granted in the Board's decision below.  As such, the Board finds that any defect related to VA's duties to notify and assist under the VCAA on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (Supp. 2011); 38 C.F.R. § 3.159 (2012); Mlechick v. Mansfield, 503 F.3d 1340 (2007).

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claims for entitlement to service connection for bilateral hearing loss and right ear tinnitus.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a letter dated in June 2009 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a December 2009 medical examination to obtain an opinion as to whether any tinnitus or hearing loss disability found in the examination was the result of service.  This opinion was rendered by a medical professional following a thorough audiological examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Legal Criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

Certain chronic disabilities, such as hearing loss and tinnitus, as organic diseases of the nervous system, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

III.  Analysis

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Bilateral Hearing Loss

The appellant contends that he has bilateral hearing loss disability as a result of exposure to loud noise in service.  For the reasons that follow, the Board concludes that service connection is not warranted.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The appellant was evaluated by a VA audiological examination in December 2009.  In the evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
50
55
LEFT
15
40
25
50
65

Speech audiometry revealed speech recognition ability of 96 percent in both ears.  The December 2009 VA examiner diagnosed the appellant with sensorineural hearing loss in both ears.  Pursuant to the standard set forth in 38 C.F.R. § 3.385, the record establishes that the appellant has current bilateral hearing loss disability for VA purposes.  Therefore, the Board finds that the first element of a service connection claim, that of a current disability, has been met for his hearing loss claim.

In evaluating the second element of service connection, that of in-service incurrence, 38 U.S.C.A. § 1154(a) and 38 C.F.R. § 3.303(a) provide that due consideration shall be given to the places, types, and circumstances of a veteran's service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  The appellant asserts that his bilateral hearing loss was caused by his exposure to loud noise while on active duty.  He stated that he was exposed to noise while working as a machinery repairman in the Navy.  In a July 2009 statement, the appellant reported that his problems started when he was stationed on a floating dry dock in Pearl Harbor.  One of his jobs was to operate the ship board cranes and he had a large diesel engine behind his seat.  He stated that there was a large diesel engine behind his seat that was very loud.  He stated that he would spend 8 to 10 hours a day operating the crane for sometimes 6 to 8 days in a row for two years.  The appellant's DD Form 214 reflects that his related civilian occupation was a machinist.  The Board finds that exposure to loud noise while working as a machinery repairman in service is consistent with the circumstances of his service.  However, for service connection to be granted, competent and credible evidence must show that the appellant's current disability is at least as likely as not attributed to service.  

The appellant's service treatment records fail to show any complaints or findings indicative of hearing loss.  The appellant underwent a hearing examination in March 1970 upon his enlistment in the service.  In the evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

The evaluation indicates the appellant had normal hearing at the time of his entry into service.

The appellant's service treatment records are entirely negative for any complaint, treatment, or diagnosis of hearing loss.  The appellant underwent a whisper voice hearing test in September 1974 at the time of his release from active duty.  The whisper voice test indicated he had hearing of 15/15 in both ears. In a September 1974 report of medical history, the appellant noted that he did not have, nor had he ever had, hearing loss.  He noted having ear, nose or throat trouble.  The report noted that the appellant had a history of otitis.  

After service, the first reference to hearing loss is in an April 2009 letter from W.H.F., M.D.  In the letter, Dr. W.H.F. stated that the appellant gave a history of being exposed to frequent acoustic trauma from a variety of weapons systems while stationed in the Navy.  He noted hearing loss and tinnitus.  He also reported that he had no audiometric evaluation when he was discharged.  The appellant reported having no history of ear infections or surgery.  He had family members with hearing loss, which was age related.  He had no other contributory otologic history.  The appellant complained of bilateral hearing loss.  On examination, the appellant had no otologic abnormality.  Audiometry performed in April 2009 demonstrated bilateral, symmetric moderate to severe sensorineural hearing loss.  Speech reception was 40 decibels in the right ear and 50 decibels in the left ear.  Speech discrimination was 84 percent bilaterally.  Dr. W.H.F. stated that it was highly likely that the appellant's hearing loss was result of noise and acoustic trauma during his military service.  As Dr. W.H.F. did not provide a rationale for his opinion, the opinion is inadequate and has minimal probative value.

Lay statements may be competent to support a claim for service connection where the events or the presence of a disability, or symptoms of a disability are subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The appellant may report that he has had hearing loss since service, although he is not competent to report that he has had a hearing loss disability for VA purposes since service.  The appellant contends that he has had hearing loss since service.  However, the Board finds the appellant's statements to be less than credible.  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  Significantly, in the September 1974 report of medical history, the appellant denied having hearing loss.  The September 1974 report of medical history is more contemporaneous to his period of service than the April 2009 letter from Dr. W.H.F. and his statements following his May 2009 claim for benefits.  Thus, the Board finds the September 1974 report of medical history to be more persuasive than his statements following his 2009 claim, more than thirty years after his discharge from service.  As there is no medical evidence of hearing loss from the appellant's discharge from service to April 2009, and the appellant denied having hearing loss at the time of his discharge from service, the Board finds the appellant's statements regarding continuity of symptoms to be less than credible.

Since the appellant's statements do not establish continuity of symptomatology, the Board must evaluate whether the evidence demonstrates a nexus between the current hearing loss and his exposure to loud noise in service.  In the December 2009 VA examination report, the VA examiner opined that the appellant's bilateral hearing loss was not at least as likely as not related to in-service noise exposure/acoustical trauma.  The VA examiner stated that a review of the claims file revealed bilateral hearing levels within normal limits at the time of military discharge, as measured by a voice test.  The VA examiner noted that the service treatment records are silent for any report of complaint of hearing loss during military service and the appellant's claim for the condition was made 35 years after military discharge, during which time he reported working in a noisy occupation (mechanic) for 25 years.  The VA examiner stated that there was no evidence presented that established a link between military service and the claimed condition and therefore, it was the examiner's opinion that the appellant's current bilateral hearing loss was not at least as likely as not related to in-service noise exposure/ acoustical trauma.  The VA examiner's opinion was based on his review of the appellant's claim folder and the appellant's report of his history.  Although the VA examiner did not specifically address the appellant's contention that he had hearing loss since service in the rationale for the opinion, as the Board finds the appellant's assertion to be less than credible, the VA opinion is adequate.  The Board finds the VA examiner's opinion to be most probative based on the review of the claims folder, audiological examination and the thorough rationale for the opinion.

The appellant has expressed a belief that he has bilateral hearing loss that is causally related to active service, and that such hearing loss should be service-connected.  Although a lay person may be competent to report the etiology of a disability, a diagnosis of bilateral hearing loss for VA purposes, which is measured using audiological testing, is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the appellant were competent to provide an opinion as to the etiology, the Board finds that the probative value of any such opinion is outweighed by that of the December 2009 VA examiner, who has education, training and experience in evaluating the etiology of hearing loss.  The VA examiner reviewed the appellant's claims folder and opined that the appellant's bilateral hearing loss was not at least as likely as not related to in-service noise-exposure/ acoustical trauma. 

The Board finds that a preponderance of the evidence is against a grant of service connection for bilateral hearing loss.  The evidence does not support a finding that there is a nexus between the appellant's current hearing loss and his exposure to loud noise in service.  The appellant's separation examination of September 1974 indicates he did not have hearing loss when he left the service.  There is no documentation of tinnitus or hearing loss in the record until the April 2009 physician's letter.  Although the Board has considered the appellant's statements that he has had hearing loss since service, the Board finds the appellant's statements to be less than credible.  The Board finds the VA examination and service treatment records to be more probative.  

The Board has also considered whether presumptive service connection for a chronic disease is warranted for hearing loss.  In order for the presumption to operate, such disease must become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3).  The evidence of record does not establish any clinical manifestations of bilateral hearing loss within the applicable time period.  Inasmuch, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.  

In sum, the Board finds that the evidence is sufficient to establish that the appellant was exposed to loud noise in service.  Further, according to the findings of the December 2009 VA audiological examination, the appellant has current bilateral hearing loss disability for VA purposes.  However, the Board finds the evidence does not support a finding that the appellant's bilateral hearing loss is related to service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for hearing loss.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Tinnitus

The appellant contends that he incurred tinnitus during active duty as a result of exposure to noise in service.  Based on a review of the record, the Board finds that the evidence demonstrates that the appellant incurred left ear tinnitus during active duty.

A December 2009 VA examination report reflects that the appellant reported that he constant unilateral left ear tinnitus.  The April 2009 letter from Dr. W.H.F. indicates the appellant had tinnitus, worse in the left ear.  Lay statements may be competent to support a claim for service connection where the events or the presence of disability, or symptoms of a disability are subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Ringing in the ears is a symptom capable of lay observation.  Thus, the Board finds that the appellant has left ear tinnitus.  However, the December 2009 VA examination report indicates the appellant did not report having tinnitus in the right ear, contradicting his report to Dr. W.H.F. that he had tinnitus in the right ear.  As he provided contradicting statements as to whether he had right ear tinnitus, the Board finds the appellant's statements in regard to right ear tinnitus to be less than credible.  Accordingly, the Board finds that the evidence does not reflect that the appellant has right ear tinnitus.  To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  Without a current showing by competent and credible evidence of a disability, service connection is not warranted for right ear tinnitus.  However, the evidence reflects that the appellant has current left ear tinnitus, satisfying the first element of a service connection claim.

The appellant's service treatment records are negative for evidence of tinnitus, but the appellant has stated that he was exposed to loud noise during active duty.  As discussed above, the Board finds that exposure to loud noise while working as a machinery repairman in service is consistent with the circumstances of his service.  Thus, the sole question for consideration is whether the appellant's current left ear tinnitus is attributable to the in-service noise exposure.

In his May 2009 claim, the appellant indicated that his tinnitus began in 1971 while he was in service.  In the July 2009 statement, the appellant reported that he has had trouble with his hearing since service.

The appellant's March 1970 enlistment examination report reflects that his ears were normal.  No tinnitus was noted.  In the March 1970 report of medical history, the appellant denied having ear, nose or throat trouble, or hearing loss.  The appellant's service treatment records are silent for any complaints of tinnitus. In a September 1974 report of medical history, the appellant noted that he had experienced eye, nose or throat trouble.  He did not report having tinnitus.  The service physician noted that the appellant had a history of otitis.  The appellant's September 1974 separation examination report reflects that a whisper hearing test was conducted.  No tinnitus was noted on the report.

In the April 2009 letter, Dr. W.H.F. stated that the appellant complained of bilateral hearing loss and tinnitus, worse in the left ear.  Dr. W.H.F. stated that it was highly likely that the appellant's hearing loss was a result of noise and acoustic trauma during his military service.  However, he did not provide an opinion as to whether the appellant's tinnitus was related to service.  Thus, in regard to the appellant's tinnitus claim, Dr. W.H.F.'s letter is not probative.

The December 2009 VA examiner stated that no evidence was presented that established a link between military service and the claimed conditions, and therefore, it was the examiner's opinion that the appellant's current left ear tinnitus was not at least as likely as not related to in-service noise exposure/acoustical trauma.  The VA examiner noted that service treatment records were silent for any report or complaint of tinnitus during military service and the appellant's claim for the condition was made 35 years after military discharge, during which time he reported working in a noisy occupation (mechanic) for 25 years.  The Board finds that the December 2009 VA examiner's opinion is inadequate.  As discussed above, as a lay person, the appellant is competent to report symptoms of left ear tinnitus.  He is also competent to report having had tinnitus since service.  He has asserted that he has had left ear tinnitus since service.  Moreover, as his statements are not contradicted by the evidence of record, the Board finds them to be credible.  As the VA examiner failed to consider the appellant's competent and credible assertion that he had had left ear tinnitus since service in the rationale for her opinion, the December 2009 VA examination is inadequate and has no probative value.

As noted above, if there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage, 10 Vet. App. at 495-498.

The Board observes that the appellant is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing tinnitus during or since service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The appellant has reported a continuity of symptoms since active duty service with respect to his left ear tinnitus.  While the Board acknowledges the absence of medical evidence directly supporting his assertions of left ear tinnitus during service or during the intervening years following service, this does not in and of itself render his statements incredible; rather, such absence is for consideration in determining his credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Significantly, there is no evidence of record contradicting the appellant's assertion that the left ear tinnitus began in service.  Although the appellant stated that he did not have an examination upon his discharge from service, which is inaccurate, he did not have a full audiological examination.  The appellant had a whispered voice hearing test.  His inaccurate statements regarding his discharge examination do not necessarily discredit his statements regarding his tinnitus symptoms, particularly as he was correct that he did not receive a full audiological evaluation.  Further, in the September 1974 report of medical history, the appellant noted that he had experienced ear, nose or throat trouble.  The report indicated he had a history of otitis.  In the evidence of record, the appellant consistently reported that the onset of his left ear tinnitus was when he was a crane operator in service.  See November 2009 statement, March 2010 notice of disagreement, and July 2010 substantive appeal.  There is no evidence of record contradicting the appellant's account of the onset of his left ear tinnitus.  Consequently, the Board finds the appellant's statement that he has had left ear tinnitus since service to be credible.  As the appellant's statements establish a nexus linking his left ear tinnitus to active duty service, all the elements necessary for establishing service connection are met.  Although the December 2009 VA examiner found that the appellant's left ear tinnitus was not at least as likely as not related to in-service noise exposure/acoustical trauma, the VA examiner did not consider the appellant's statements of continuity of symptoms in her rationale and was thus inadequate.  Resolving any doubt in the appellant's favor, the Board finds that entitlement to service connection for left ear tinnitus is warranted.  

As discussed above, the appellant made contradicting statements regarding whether he has right ear tinnitus, and told the December 2009 VA examiner that he had left ear tinnitus.  Thus, the Board finds that the appellant does not have current right ear tinnitus.  Accordingly, the Board finds that the preponderance of the evidence is against service connection for right ear tinnitus.  Consequently, the benefit-of-the-doubt rule is not applicable, and that part of the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for left ear tinnitus is granted.

Entitlement to service connection for right ear tinnitus is denied.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


